                    Case 4:15-cr-00220-BSM Document 27 Filed 06/15/21 Page 1 of 3




                                                                                                            FILED
                                                                                                          U.S. DISTRICT COURT
PP.OB 128                                                                                             EASTERN DISTRICT ARKANSAS
ED/All (J:1/2012)

                                            United States District Court                                    JUN 1 5 2021
                                                             for the                           JAMES W. McCORMACK, CLERK
                                                                                                By·        ~d            e>
                                               Eastern District of Arkansas                       ·                 • loep cLERK
                             Request for Modifying the Conditions or Term of Supervision
                                           With Consent of the Offender
                                            (ProbatiDn Fann 49, WllliHr ofHUIUlf i8 A ~


  Name of Offender:          Rhonda Ann Cantrell                               Case Number:       4:15CR00220-001-       8SM
  Name of Sentencing Judicial Officer:          Honorable Brian S. Miller
                                                U.S. District Judge
  Original Offense:          False Statement
  Date of Sentence:          November 9, 2016
  Original Sentence:         60 months probation
  Type of                                                  Date Supervision Commenced:            November 9, 2016
  Supervision:         Probation                           Date Supervision Expires:              November 8, 2021
  U. S. Probation                          Asst. U.S.                                     Defense
  Officer: Bradley N. Jackson              Attorney:      Julie E. Peters                 Attorney:    To be appointed


                                               PETITIONING THE COURT

0             To extend the term of supervision for _ _ year(s), for a total term of _ _ years.
IZI           To modify the conditions of supervision as follows:


              You must abstain from the use of alcohol during supervision.

                                                            CAUSE

On May 26, 2021, the defendant violated her conditions of supervised release when she operated a vehicle
while intoxicated in Newport, Arkansas. As documented by Newport Police Department's Report No.
2021050552, the defendant failed a field sobriety test and was charged with Violation of Omnibus Driving
While Intoxicated Act pt Offense and cited a court date. The defendant is scheduled to appear Jackson County,
Arkansas, District Court for Arraignment on June 23, 2021, in case number DWI-21-37.

On June 8, 2021, the defendant admitted to drinking alcohol on May 26, 2021, prior to operating a motor
vehicle. The defendant was verbally reprimanded and reinstructed as to her release conditions. Furthermore, she
will begin participating in outpatient substance abuse counseling. On June 10, 2021, Federal Public Defender
Lisa Peters spoke with Ms. Cantrell regarding the modification and Ms. Cantrell agreed to this modification
request as evidenced by her signature on the attached Waiver of Hearing to Modify Conditions.
            Case 4:15-cr-00220-BSM Document 27 Filed 06/15/21 Page 2 of 3




I declare under penalty of perjury that the        The U.S. Attorney's Office submits this petition
foregoing is true and correct.                     to be filed with Criminal Docketing as a motipn.




                                                    JuE.Peters
 U.S. Probation Officer                             Assistant U.S. Attorney

 Executed on    June 10, 2021                      Executed on     (I/ 1':f /z I
Approved by:



~nOfficer




THE COURT ORDERS:

D NoAction
D The Extension of Supervision as Noted Above
[3 The Modification of Conditions as Noted Above
D Other

                                                    6/15/2021
 Honorable Brian S. Miller                         Date
 United States District Judge



  c: Rhonda Ann Cantrell, 2201 Shafer Circl
     Assistant U.S. Attorney Julie E. Peters
         Case 4:15-cr-00220-BSM Document 27 Filed 06/15/21 Page 3 of 3




PROB49
(3/19)




                                 United States District Court
                                      Eastern District of Arkansas
                                  Waiver of Hearin1 to Modify Conditions
                      of Probation/Supervised Release or Extend Term of Supervision


    I have been advised and understand that I am entitled by law to a hearing and assistance of counsel before any
unfavorable change may be made In my Conditions of Probation and Supervised Release or my period of supervision
being extended. By "assistance of counsel," 1 understand that I have the right to be represented at the hearing by
counsel of my own choosing if I am able to retain counsel. I also understand that I have the right to request the Court
to appoint counsel to represent me at such a hearing at no cost to myself if I am not able to retain counsel of my own
choosing.

    I hereby voluntarily waive my statutory right to a hearing and to assistance of counsel. r also agree to the
following modification of my Conditions of Probation and Supervised Release or to the proposed extension of my
term of supervision:


You must abstain from the use of alcohol during supervision.




                                                                        r1? ~. . (\              (· . -:-4'r- ,·, ,·; (',
                                                                Signed    h½.c~o                    ~-~ L 1 . . . ~
                                                                              (Probationer or Suptll"IIIBd RBIBasH)


                                                   (j - f,:.."">- •. -"Jo~\
                                                          (Dot•)
